

117 HR 3746 IH: Accountable Care in Rural America Act
U.S. House of Representatives
2021-06-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3746IN THE HOUSE OF REPRESENTATIVESJune 8, 2021Mr. Arrington (for himself, Ms. Sewell, Mr. Dunn, Mr. O'Halleran, Mr. Gooden of Texas, Ms. DelBene, Mr. Bera, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Ways and Means, and in addition to the Committee on Energy and Commerce, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title XVIII of the Social Security Act to improve the benchmarking process for the Medicare Shared Savings Program.1.Short titleThis Act may be cited as the Accountable Care in Rural America Act.2.Exclusion of Medicare fee-for-service beneficiaries assigned to an ACO from aspects of other payment models in certain circumstances including determination of regional adjustmentsSection 1899(i)(3) of the Social Security Act (42 U.S.C. 1395jjj(i)(3)) is amended—(1)in subparagraph (A), by striking subparagraph (B) and inserting subparagraphs (B) and (C); and(2)by adding at the end the following new subparagraph:(C)Exclusion of assigned beneficiaries in certain circumstances including determination of regional adjustmentsFor performance periods beginning on or after the date of the enactment of this subparagraph, in determining any shared savings for any ACO under a model described in this paragraph, the Secretary shall—(i)remove Medicare fee-for-service beneficiaries who are assigned to that ACO from the methodology for calculating regional expenditures used to establish, update, and adjust the benchmark expenditures; and(ii)otherwise ensure that no such ACO is in a less favorable financial position due to differences between the share of Medicare fee-for-service beneficiaries assigned to the ACO of all such beneficiaries in the counties an ACO operates in compared to the share of such beneficiaries assigned to other ACOs..